Citation Nr: 1717171	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to April 1, 2012.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Navy on active duty from January 1966 to November 1969.  He is a Vietnam combat veteran and a Silver Star Medal recipient.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the matter now rests in St. Petersburg, Florida.

The matter was remanded by the Board in June 2015 to afford the Veteran a hearing.  In a February 2017 letter to the Board, the Veteran, through his representative, requested that the hearing be withdrawn and that a decision be issued.  

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

According to his private treatment records, the Veteran underwent bilateral total knee replacement surgeries in 2002 and 2003.  See June 2013 N.Y.P. progress note.  The Veteran has also indicated that he takes medication for knee pain.  See January 2011 VA discharge summary.  

In a January 2011 letter, the Veteran, through his representative, stated that he served on the USS Prichett when the ship engaged in combat operations during the Vietnam War.  According to the Veteran, as a result of hazardous combat-related duties, he underwent bilateral knee replacements after service.  See January 2011 informal claim letter.  A review of the Veteran's military personnel records establishes the Veteran as a decorated combat veteran.  See DD Form 214, Certificate of Release.  In addition, written statements from the USS Prichett's commander and executive officer indicate that the USS Prichett engaged in combat in the Vietnam theater during the Veteran's service aboard the ship.  See October 1969 entry by Commander Fernandes; December 1967 entry by Executive Officer Hollard; DD Form 214.  

The Board finds that the Veteran is competent to testify to observable symptomatology, including knee pain.  In addition, the Board finds that the medical record establishes a history of prior right and left knee surgeries.  The Board also finds that the statements from the Veteran and his commanding officers regarding combat as well as the Veteran's Silver Star Medal are, in conjunction, a sufficient indication that the Veteran's claimed right and left knee conditions may be associated with his active service.  However, the Veteran has not yet undergone a VA examination of his right and left knees.  As such, there is insufficient competent evidence of record to decide the Veteran's claims for service connection.  McLendon, 20 Vet. App. at 83.

Therefore, the Board finds that VA is duty-bound to afford the Veteran an examination to evaluate the etiology of his claimed right and left knee conditions.  38 U.S.C.A. § 5103A (d) (West 2014).  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Furthermore, pursuant to the VCAA, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

In a March 2015 Statement in Support of Claim, the Veteran requested that the RO obtain specified VA and private treatment records.  The record reflects that the RO has not obtained additional treatment records subsequent to the Veteran's request.  The RO has also not stated as to why the records could not be obtained, if unavailable.  The Board also notes that the Veteran's treatment records indicate that he is receiving Social Security Administration (SSA) disability benefits for his claimed right and left knee conditions.  See August 2011 VA examination.  However, the Veteran's SSA records are not part of the claims file.  As there is a reasonable possibility that such treatment and SSA records would relate to the Veteran's claimed right and left knee conditions, and would thus help the Veteran substantiate his claims, a remand to obtain these records is warranted. 

Finally, the Board finds that the Veteran's claim for TDIU prior to April 1, 2012 is inextricably intertwined with the issues of entitlement to service connection for right and left knee disabilities, which are being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to TDIU prior to April 1, 2012 cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); see also January 2011 Veteran's Application for Increased Compensation Based on Unemployability.  The issues of service connection must be addressed by the RO before the Board renders a decision on the TDIU claim.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records, including, but not limited to, the records specified in the Veteran's  March 2015 Statement in Support of Claim.  Associate the records with the claims file.

2.  Then, contact the SSA and obtain a copy of that agency's decision concerning any claim made by the Veteran for disability benefits, including any medical records used to make the decision.

3.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of the claimed right and left knee disabilities.  The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right or left knee disabilities are related to the Veteran's active service. In rendering this opinion, the examiner should specifically identify and discuss all in-service risk factor(s).

The examiner must provide a complete rationale for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Thereafter, readjudicate the Veteran's claims based on the new evidence of record, including all evidence received since the January 2013 Statement of the Case.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




